DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP2011209367) in view of Nakasendo et al. (PGPUB 20100264299) and further in view of Solheim (USPAT 6188816).

Regarding claim 1, Koichi discloses a method comprising: 
preparing a first sheet element having a first top surface and a first bottom surface, a first left surface and a first right surface, and a first length along a length-direction (See Fig. 3a, any light blocks 31-1 to 31-4 where each element has four surfaces); 

preparing a second sheet element having a second top surface and a second bottom surface, a second left surface and a second right surface, and a second length along said length-direction, wherein said second right surface is coated with a second WDM filtering coating (Fig. 3a shows 4 different light blocks each manufactured the same way); 
stacking said second bottom surface of said second sheet element on top of said first top surface of said first sheet element to form an optical assembly block (Fig. 3b).
Koichi does not disclose slicing said optical assembly block along said length-direction into a plurality of WDM devices such that each of said plurality of WDM devices comprises a piece of said first sheet element attached to a piece of said second sheet element.
However, Nakasendo teaches a method for manufacturing a WDM device that includes slicing said optical assembly block along said length-direction into a plurality of WDM devices such that each of said plurality of WDM devices comprises a piece of said first sheet element attached to a piece of said second sheet element (Figs. 5-7B and [0061]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Koichi and Nakasendo such that the optical assembly blocks were cut such that the first sheet element remained attached to the second sheet element motivated by improving manufacturing costs ([0028]).
Modified Koichi does not disclose wherein preparing said second sheet element comprises applying a third WDM filtering coating to said second left surface of said second sheet element.
However, Solheim teaches a WDM device comprising a plurality of filters located on the left and right surfaces of the optical block (Fig. 4 where 408a, b and 410a, b and c make up the filters).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Koichi and Solheim such that the left and right surfaces of the optical block included wavelength filters motivated by improving efficiency by increasing light output per block.

There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that a plurality WDM sheets of the same width stacked together and comprise filter coatings to facilitate signal filtering.
As for the nature of the stacked sheets of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the sheets may be (note that coating must happen after polishing or else the polishing would remove the coating): 
1. polished, coated then stacked, 
2. polished, stacked then coated or 
3. stacked, polished then coated.  
And these three, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve a reduced manufacturing cost at final assembly would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp including applying the WDM filter coating prior to assembly of the sheets together.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the final assembly of the device is identical. Merely changing the coating step to just before assembly would not alter the shape or behavior of the system. Further, one having ordinary skill in the art would recognize that the process of polishing, coating and then stacking allows for quality control of specific sheets after a mechanical step (polishing) that could result in fracturing the sheet. This would result in throwing away a single sheet after polishing instead of an entire assembly and reduce costs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing three to another of the finite options.



Regarding claim 17, Koichi discloses a method comprising: 
preparing a first sheet element having a first top surface and a first bottom surface with both a normal to said first top surface and a normal to said first bottom surface being in an x-direction, and having a first left surface and a first right surface with both a normal to said first left surface and a normal to said first right surface being in a y- direction (See Fig. 3a, any light blocks 31-1 to 31-4 where each element has four surfaces), wherein said first right surface is coated with a first WDM filtering coating (band filter 32-1 to 32-4); 
preparing a second sheet element having a second top surface and a second bottom surface with both a normal to said second top surface and a normal to said second bottom surface being in said x-direction, and having a second left surface and a second right surface with both a normal to said second left surface and a normal to said second right surface being in said y-direction (See Fig. 3a, any light blocks 31-1 to 31-4 where each element has four surfaces), wherein said second right surface is coated with a second WDM filtering coating (band filter 32-1 to 32-4); 
stacking said second bottom surface of said second sheet element directly on top of said first top surface of said first sheet element to form an optical assembly block (Fig. 3b); and 
wherein said z-direction is perpendicular to both said x-direction and said y-direction (Fig. 3a shows a 3d surface having x, y and z directions).

However, Nakasendo teaches a method for manufacturing a WDM device that includes slicing said optical assembly block along said length-direction into a plurality of WDM devices such that each of said plurality of WDM devices comprises a piece of said first sheet element attached to a piece of said second sheet element (Figs. 5-7B and [0061]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Koichi and Nakasendo such that the optical assembly blocks were cut such that the first sheet element remained attached to the second sheet element motivated by improving manufacturing costs ([0028]).
While Nakasendo teaches a slice that is at an angle to the surface (7A), altering this angle such that it cuts perpendicular to the z-direction would have been obvious to one having ordinary skill. As a manufacturing process, the cut into the optical blocks is used to make 1 whole element into 2 (essentially a duplication process). Division of the elements can be done by a cut in any direction or angle that maintains the operability of the optical device and would be a matter of design choice. MPEP 2144.04 V. In this case, cutting the elements perpendicular to the z-direction makes the blocks more easily stored after manufacture.
Modified Koichi does not disclose wherein preparing said second sheet element comprises applying a third WDM filtering coating to said second left surface of said second sheet element.
However, Solheim teaches a WDM device comprising a plurality of filters located on the left and right surfaces of the optical block (Fig. 4 where 408a, b and 410a, b and c make up the filters).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Koichi and Solheim such that the left and right surfaces of the optical block included wavelength filters motivated by improving efficiency by increasing light output per block.
Modified Koichi does not disclose after preparing the first sheet element and the second sheet element, stacking said second bottom surface of said second sheet on top of said first top surface. Koichi discloses the assembly of the reflective coating after the sheets have been assembled and polished.

As for the nature of the stacked sheets of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the sheets may be (note that coating must happen after polishing or else the polishing would remove the coating): 
1. polished, coated then stacked, 
2. polished, stacked then coated or 
3. stacked, polished then coated.  
And these three, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve a reduced manufacturing cost at final assembly would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp including applying the WDM filter coating prior to assembly of the sheets together.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the final assembly of the device is identical. Merely changing the coating step to just before assembly would not alter the shape or behavior of the system. Further, one having ordinary skill in the art would recognize that the process of polishing, coating and then stacking allows for quality control of specific sheets after a mechanical step (polishing) that could result in fracturing the sheet. This would result in throwing away a single sheet after polishing instead of an entire assembly and reduce costs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing three to another of the finite options.

Regarding claim 20, modified Koichi discloses wherein said first, second, and third WDM filtering coatings are adapted to cause first, second, and third optical signals of first, second, and third wavelengths to exit, respectively, said first right surface of said piece of said first sheet element, said .

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichi in view of Nakasendo and further in view of Isono et al. (USPAT 4824200).

Regarding claim 8, Koichi discloses a method comprising: 
preparing a first sheet element having a first top surface and a first bottom surface with a normal to said first top surface and a normal to said first bottom surface both being along an x-direction, a first left surface and a first right surface with a normal to said first left surface and a normal to said first right surface both being along a y-direction (See Fig. 3a, any light blocks 31-1 to 31-4 where each element has four surfaces), and a first WDM filtering coating  being applied to said first right surface (band filter 32-1 to 32-4); 
preparing a second sheet element having a second top surface and a second bottom surface with a normal to said second top surface and a normal to said second bottom surface both being along said x-direction, a second left surface and a second right surface with a normal to said second left surface and a normal to said second right surface both being along said y-direction (See Fig. 3a, any light blocks 31-1 to 31-4 where each element has four surfaces), and a second WDM filtering coating being applied to said second right surface (band filter 32-1 to 32-4) and a high-reflection coating being applied to said second left surface (33); 
stacking said second bottom surface of said second sheet element directly on top of said first top surface of said first sheet element to form an optical assembly block, wherein said stacking ensures that said first right surface is co-planar with said-second right surface and said first left surface is co-planar with said second left surface  (Fig. 3b); and 
wherein each of said plurality of WDM devices has substantially identical optical performance such that an optical signal-of first and second wavelengths entering from said first left surface of said first sheet element results in only said first wavelength exiting said first right surface of said first sheet element 
Koichi does not disclose wherein preparing said first sheet element comprises applying an anti-reflective coating to said first left surface of said first sheet element.
However, Isono teaches a WDM device wherein the left surface includes an anti-reflection coating (12).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Koichi and Isono such that the left surface included an anti-reflection coating motivated by improving light quality by the elimination of extraneous reflected light (Col. 3 lines 28-32).
Modified Koichi does not disclose slicing said optical assembly block into a plurality of WDM devices such that each of said plurality of WDM devices comprises a piece of said first left and said first right surfaces of said first sheet element and a piece of said second left and said second right surfaces of said second sheet element.
However, Nakasendo teaches a method for manufacturing a WDM device that includes slicing said optical assembly block along said length-direction into a plurality of WDM devices such that each of said plurality of WDM devices comprises a piece of said first sheet element attached to a piece of said second sheet element (Figs. 5-7B and [0061]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Koichi and Nakasendo such that the optical assembly blocks were cut such that the first sheet element remained attached to the second sheet element motivated by improving manufacturing costs ([0028]).
Modified Koichi does not disclose after preparing the first sheet element and the second sheet element, stacking said second bottom surface of said second sheet on top of said first top surface. Koichi discloses the assembly of the reflective coating after the sheets have been assembled and polished.
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that a plurality WDM sheets of the same width stacked together and comprise filter coatings to facilitate signal filtering.

1. polished, coated then stacked, 
2. polished, stacked then coated or 
3. stacked, polished then coated.  
And these three, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve a reduced manufacturing cost at final assembly would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp including applying the WDM filter coating prior to assembly of the sheets together.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the final assembly of the device is identical. Merely changing the coating step to just before assembly would not alter the shape or behavior of the system. Further, one having ordinary skill in the art would recognize that the process of polishing, coating and then stacking allows for quality control of specific sheets after a mechanical step (polishing) that could result in fracturing the sheet. This would result in throwing away a single sheet after polishing instead of an entire assembly and reduce costs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing three to another of the finite options.

Regarding claim 16, modified Koichi discloses wherein said first and second WDM filtering coatings are adapted to cause a first and a second optical signal of different wavelengths to exit, respectively, said piece of said first right surface of said first sheet element and said piece of said second right surface of said second sheet element, upon incident thereof, of each of said plurality of WDM devices (Fig. 3e, 4, 5 or 6e).

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Applicant states on pages 6 and 7 that the prior art does not teach or suggest that after the high-reflective coating has been applied to the second left surface that the first and second sheet are stacked together. 
The office agrees that the order of construction of Koichi stacks the sheets together and then polishes the sheets before applying the reflective coating. However, as stated in the rejection, the claimed process is obvious to try. The sheets should be polished prior to applying the reflective coatings, but this polishing could happen before or after the stacking of the sheets without affecting the function of the device. Collecting pre-polished sheets and then assembling filters to them prior to stacking would reduce manufacturing costs at final assembly. Often final assembly of a product is done with pre-processed parts to offset some costs to suppliers. 
Further, the applicant states on page 7 that Koichi “teaches away” from this process. The applicant has not cited anywhere in Koichi where there is an example of teaching away. Simply disclosing a particular method is not evidence of teaching away. MPEP 2144.05 III. B. discusses what does and does not constitute teaching away. For example, the court held that even though the prior art did not teach a specific range it did not teach away from other ranges. Similarly, even though Koichi discloses a certain order of construction, it does not constitute teaching away from other methods. See also MPEP 2145 X. D. 1: “Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” Here, the court has compared “teaching away” to criticizing, discrediting or discouraging the claimed solution. Koichi does none of these things.
“Teaching away” has a specific meaning in patent law. The above citations of the MPEP should clarify how this term is used. Merely disclosing a different method than that claimed is not evidence of teaching away. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872